      USDC IN/ND case 2:20-cv-00074 document 1 filed 02/20/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                      Plaintiff,                  )
                                                  )   Case No. 2:20-cv-074
                 v.                               )
                                                  )
 JOSEPHINE MITCHELL,                              )
                                                  )
                      Defendant.                  )

             IN REM COMPLAINT TO FORECLOSE MORTGAGE

      Comes now the plaintiff, United States of America, by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, and Sharon Jefferson,

Assistant United States Attorney, for and on behalf of the U.S. Department of

Housing and Urban Development (HUD), an agency of the United States government,

and for its cause of action alleges as follows:

                                   JURISDICTION

      1.     This is an in rem action to foreclose a real estate mortgage held by the

United States to recover indebtedness due under a note secured by the mortgage.

      2.      This Court has jurisdiction pursuant to 28 U.S.C. Section 1345 and

venue is proper.

                                       COUNT I

      3.     On or about June 30, 2006, defendant, Josephine Mitchell, executed and

delivered to plaintiff a promissory note in the amount of $115,500.00. A copy of said

note is attached hereto as “Exhibit 1.”
      USDC IN/ND case 2:20-cv-00074 document 1 filed 02/20/20 page 2 of 3


      4.     To secure payment of her obligation pursuant to said note, Josephine

Mitchell, executed and delivered to plaintiff a home equity conversion mortgage (the

Amortgage@) and a second mortgage on the following described real estate in Lake

County, to wit:

      Lots One, Two and Three (1, 2, and 3), Block Fourteen (14) George and William
      Earles’s Second (2nd) Glen Park Addition to Gary, as shown in Plat Book Nine
      (9), page Nineteen (19) in Lake County.

      Commonly known as: 4006 Washington Street, Gary, IN 46408.
      (Herein “real estate” or “property”)

      Copies of the mortgage and second mortgage are attached, incorporated by

reference, and marked for identification as “Exhibit 2”, and “Exhibit 3”, respectively.

      5. The note and mortgages are held by the United States.

      6.   Defendant, Josephine Mitchell, is in default status due to a violation of

one of the terms of the promissory note requiring that she maintain her residency at

the real estate. The real estate is no longer Defendant’s principal residence.

      7. Repayment of the debt evidenced by the note is in default. There is due

$88,228.49 plus interest from July 3, 2018 to date of judgment at the rate of $10.42

per day. In addition, the government may incur additional costs and expenses

associated with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgages.

      WHEREFORE, plaintiff requests:

      1.     A judgment in rem against the property in the amount of $88,228.49

together with interest accruing from July 3, 2018, to date of judgment at the rate of

                                          2
      USDC IN/ND case 2:20-cv-00074 document 1 filed 02/20/20 page 3 of 3


$10.42 per day;

      2.    An order declaring the lien of plaintiff=s mortgages to be prior and

paramount to the interests of all other parties;

      3.   An order directing the sale of the property by the U.S. Marshals and

payment of the proceeds to pay the Marshal=s costs, then to pay the judgment of

plaintiff, and with any then-remaining overplus paid to the Clerk of the Court to be

disposed of as the Court shall direct; and

      4. That the plaintiff have such other and further relief as is just and proper.



                                        Respectfully submitted,

                                        THOMAS L. KIRSCH II
                                        UNITED STATES ATTORNEY


                                 By:    s/ Sharon Jefferson
                                        Sharon Jefferson
                                        Assistant United States Attorney
                                        United States Attorney=s Office
                                        5400 Federal Plaza, Suite 1500
                                        Hammond, IN 46320
                                        Tel: (219) 937-5500
                                        Fax: (219) 852-2770
                                        Email Address: Sharon.jefferson2@usdoj.gov




                                             3
USDC IN/ND case 2:20-cv-00074 document 1-1 filed 02/20/20 page 1 of 3



                                                  ADJUSTABLE RATE NOTE
                                                (HOME EQUITY CONVERSION)
                                                                                           FHA Case No.       151-8106135-952/255
                                                                                                              3000039051


    JUNE30                       , 2006

     4006 WASHINGTON STREET, GARY, IND1ANA46408
                                                                   (Property Address}


    1, DEFINITIONS
          "Borrower" means each person signing at the end of this Note. "Lender" means
    FINANCIAL FREEDOM SENIOR FUNDING CORPORATION , A SUBSIDIARY OF INDYMAC BANK, F.S.B.

    and its successors and assigns. "Secretary" means the Secretary of Housing and Urban Development or his or her authorized
    representatives.

    2. BORROWER'S PROMISE TO PAY; INTEREST
           In return for amounts to be advanced by Lender to or for the benefit of Borrower under the terms of a Home Equity Conversion
    Loan Agreement dated JUNE 30, 2006                     ("Loan Agreement"), Borrower promises to pay to the order of Lender a principal •
    amount equal to the sum of all Loan Advances made under the Loan Agreement with interest. All amounts advanced by Lender, plus
    interest, if not paid earlier, are due and payable on JULY 04               , 2070    . Interest will be charged on unpaid principal at
    the rate of SIX AND 740/1000                             percent (      6.7400 %) per year until the full amount of principal has been
    paid. The interest rate may change in accordance with Paragraph 5 of this Note. Accrued interest shall be added to the ·principal
    balance as a Loan Advance at the end of each month.

    3. PRO:MISE TO PAY SECURED
          Borrower's promise to pay is secured by a mortgage, deed of trust or similar security instrument that is dated the same date as
    this Note and called the "Security Instrument." That Security Instrument protects the Lender from losses which might result if
    Borrower defaults under this Note.

    4. MANNER OF PAYMENT
         (A)Time
               Borrower shall pay all outstanding principal and accrued interest to Lender upon receipt of a notice by Lender requiring
         immediate payment in full, as provided in Paragraph 7 of this Note.
         (B) Place
               Payment shall be made at FINANCIAL FREEDOM SENIOR FUNDING CORPORATION,

         500 NORTH RIDGE ROAD STE. 500,
         ATLANTA, GEORGIA 30350
                                                                                                      , or any such other place as Lender
         may designate in writing by notice to Borrower.
         (C) Limitation of Liability
                Borrower shall have no personal liability for payment of the debt. Lender shall enforce the debt only through sale of the
         Property covered by the Security Instrument ("Property"). If this Note is assigned to the Secretary, the Borrower shall not be
         liable for any difference between the mortgage insurance benefits paid to Lender and the outstanding indebtedness, including
         accrued interest, owed by Borrower at the time of the assignment.

   S. INTEREST RATE CHANGES
         (A) Change Date
                The interest rate may change on the first day of SEPTEMBER, 2006                     , and on    D    that day of each succeeding
         year IR] the first day of each succeeding month. "Change Date" means each date on which the interest rate could change.
         (B) The Index
                Beginning with the first Change Date, the interest rate will be based on an Index. "Index" means the weekly average yield
         on United States Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve
         Board. "Current Index" means the most recent Index figure available 30 days before the Change Date. If the Index (as defined
         above) is no longer available, Lender will use as a new Index any index prescn'bed by the Secretary. Lender will give Borrower
         notice of the new Index.
         (C) Calculation of Interest Rate Changes
                Before each Change Date, Lender will calculate a new interest rate by adding a margin of ONE AND 500/1000
         percentage points (       1,50000 %) to the current Index. Subject to the limits stated in Paragraph 5(D) of this Note, this amount
         will be the new interest rate until the next Change Date.                                                                                  "
         (D) Limits on Interest Rate Changes                                                                                                        :
               0 The interest rate will never increase or decrease by more than two percentage points (2.0%) on any single Change
         Date. The interest rate will never be more than five percentage points (5.0%) higher or lower than the initial interest rate stated
         in Par~ph 2 of this Note.
               1JfJ The interest rate will never increase above SIXTEEN AND 740/1000                          percent (      16.74000 %).
         (E) Notice of Changes
                Lender will give notice to Borrower of any change in the interest rate. The notice must be given at least 25 days before the
         new interest rate takes effect, and must set forth (i} the date of the notice, (ii) the Change Date, (iii) the old interest rate, (iv) the
         new interest rate, (v) the Current Index and the date it was published, (vi) the method of calculating the adjusted interest rate,
         and (vii) any other information which may be required by law from time to time.

   30XA: 06/04                                                        Page I of3




                                                                 Exhibit 1
USDC IN/ND case 2:20-cv-00074 document 1-1 filed 02/20/20 page 2 of 3



        (F) Effective Date of Changes
            A new interest rate calculated in accordance with paragraphs 5(C) and 5(D) of this Note will become effective on the Change
        Date, unless the Change Date occurs less than 25 days after Lender has given the required notice. If the interest rate calculated in
        accordance with Paragraphs 5(C) and 5(D) of this Note decreased, but Lender failed to give timely n~tice of the decrease and
        applied a higher rate than the rate which should have been stated in a timely notice, then Lender shall recalculate the principal
        balance owed under this Note so it does not reflect any excessive interest,

    6. BORROWER'S RIGHT TO PREPAY
        A Borrower has the right to pay the debt evidenced by this Note, in whole or in part, without charge or penalty. Any amount of
    debt prepaid will first be applied to reduce the principal balance of the Second Note described in Paragraph I I of this Note and then
    to reduce the principal balance of this Note.
        All prepayments of the principal balance shall be applied by Lender as follows:
             First, to that portion of the principal balance representing aggregate payments for mortgage insurance premiums;
             Second, to that portion of the principal balance representing aggregate payments for servicing fees;
             Third, to that portion of the principal balance representing accrued interest due under the Note; and
             Fourth, to the remaining portion of the principal balance. A Borrower may specify whether a prepayment is to be credited to
             that portion of the principal balance representing monthly payments or the line of credit. If Borrower does not designate
             which portion of the principal balance is to be prepaid, Lender shall apply any partial prepayments to an existing line of
             credit or create a new line of credit.

    7. lMMEDIATEPAYMENT IN FULL
         (A) Death or Sale
             Lender may require immediate payment in full of all outstanding principal and accrued interest if:
             (i) A Borrower dies and the Property is not the principal residence of at least one surviving Borrower, or
             (ii) All of a Borrower's title in the Property (or his or her beneficial interest in a trust owning all or part of the Property) is sold
            or otherwise transferred and no other Borrower retains title to the Property in fee simple orretains a leasehold under a lease for
            less than 99 years which is renewable or a lease having a remaining period of not less than 50 years beyond the date of the
             100th birthday of the youngest Borrower or retains a life estate ( or retaining a beneficial interest in a trust with such an interest
            in the Property).
        (8) Other Grounds
            Lender may require immediate payment in full of all outstanding principal and accrued interest, upon approval by an
        authorized representative of the Secretary, if;
            (i) The Property ceases to be the principal residence of a Borrower for reasons other than death and the Property is not the
            principal residence of at least one other Borrower;
            (ii) For a period of longer than 12 consecutive months, a Borrower fails to physically occupy the Property because of physical
            or mental illness and the Property is not the principal residence of at least one other Borrower; or
            (iii) An obligation of the Borrower under the Security Instrument is not performed.
        (C) Payment of Costs and Expenses
            If Lender has required immediate payment in full as described above, the debt enforced through sale of the Property may
        include costs and expenses, including reasonable and customary attorneys' fees, associated with enforcement of this Note to the
        extent not prohibited by applicable law. Such fees and costs shall bear interest from the date of disbursement at the same rate as
        the principal of this Note.
        (D) Trnsts
            Conveyance of a Borrower's interest in the Property to a trust which meets the requirements of the Secretary, or conveyance of
        a trust's interests in the Property to a Borrower, shall not be considered a conveyance for puiposes of this Paragraph. A trust shall
        not be considered an occupant or be considered as having a principal residence for purposes of this Paragraph.

   8. WAIVERS
      Borrower waives the rights of presentment and notice of dishonor. ''Presentment" means the right to require Lender to demand
   payment of amounts due. "Notice of dishonor" means the right to require Lender to give notice to other persons that amounts du;e
   have not been paid.                                                                                                           c

   9. GIVI.NG OF NOTICES
       Unless applicable law requires a different method, any notice that must be given to Borrower under this Note will be given by
   delivering it or by mailing it by first class mail to Borrower at the Property Address above or at a different address if Borrower has
   given Lender a notice of Borrower's different address.
       Any notice that must be given to Lender under this Note will be given by first class mail to Lender at the address stated in
   Paragraph 4(B) or at a different address if Borrower is given a notice of that different address.

   10. OBLIGATIONS OF PERSONS UNDER TIIlS NOTE
       If more than one person signs this Note, each person is fully obligated to keep all of the promises made in this Note. Lender may
   enforce its rights under this Note only through sale of the Property.

   11. RELATIONSHIP TO SECOND NOTE
       (A) Second Note
         Because Borrower will be required to repay amounts which the Secretary may make to or on behalf of Borrower ptusuant to
      Section 255(i)(l)(A) of the National Housing Act and the Loan Agreement, the Secretary has required Borrower to grant a Second
      Note to the Secretary.                                                                                                       "''
       (8) Relationship of Secretary Payments to this Note
          Payments made by the Secretary shall not be included in the debt due under this Note unless:
          (i) This Note is assigned to the Secretary; or
          (ii) The Secretary accepts reimbursements by the Lender for all payments made by the Secretary.

      If the circumstances descnbed in (i) or (ii) occur, then all payments by the Secretary, including interest on the payments, shall be
       included in the debt.

   31XA: 08/97                                                         Page2of3




                                                                 Exhibit 1
USDC IN/ND case 2:20-cv-00074 document 1-1 filed 02/20/20 page 3 of 3




        (C) Effect on Borrower
            Where there is no assignment or reimbursement as described in (B)(i) or (ii), and the Secretary makes payments to Borrower,
    then Borrower shall not:
            (i) Be required to pay amounts owed under this Note until the Secretary has required payment in full of all outstanding·
            principal and accrued interest under the Second Note held by the Secretary, notwithstanding anything to the contrary in
            Paragraph 7 of this Note; or
            (ii) Be obligated to pay interest or shared appreciation under this Note at any time, whether accrued before or after the
            payments by the Secretary, and whether or not accrued interest has been included in the principal balance of this Note,
            notwithstanding anything to the contrary in Paragraphs 2 or 5 of this Note or any Allonge to this Note.

    12. SHARED APPRECIATION
         If Borrower bas executed a Shared Appreciation Allonge, the covenants of the Allonge shall be incorporated into and supplement
    the covenants of this Note as iftbe Allonge were a part of this Note.

    BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Note.



                                                                    ~ - YI!~
                                                                     /SEPHMifCHELL
                                                                                                                                (Seal)
                                                                                                                              -Borrower




                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                                                                                              ..Borrower




                                                                                                                                      ,)




                                                                                PAY TO THE ORDER OF

                                                                                vJrWIMVmt~§~·
                                                                             FINANCIAL FREEDOM SENIOR .
                                                                               FUNDING CORPORATION
                                                                                  A SUBSIDIARY OF


                                                                                ~~~---#'
                                                                                INDY MAC BANI<, F.S.B.


                                                                                  Eleanor N. Johnson
                                                                                  First Vice-President

                      All right, title and Interest of the undersigned to the
                       within credit Instrument is hereby assigned to the
                       secretary of Housing and Urban Development of
                       Washington   o.c.,
                                        his/her successor and assigns.
                     Financial F;s:om, 11 Divis}on of OneWest Bank, FSB.
                         '.2 2:'.    a.z;t.:Gi.:            Vice President




    J2XA, 08/05                                                    Page3ofJ




                                                             Exhibit 1
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 1 of 9


      Record and.Return to:                   2006 063 65



                                          {Space Above This Line For Rerordlng Data)

      S~~[JgJ;]te                                                                       FHA C,ise o.151-8106135'-'952/255
                                                                                                    3000039051      )
                                ADJUSTABLE RATE    ~ ._____,,,.
                        HOME EQUITY CONVERSION MORTGAGE

         TIUS MORTGAGE f"Securitv Instrument") is given on.JPNE 30, 2006                                . The mortgagor is
      Josephine Mitchell




      whose address is 4006 WASHINGTON STREET,
      GARY, INDIANA 46408                                                                               ("Borrower").
      This Security Instrument is given to
      FINANCIAL FREEDOM SENIOR FUNDING CORPORATION, A SUBSIDIARY OF INDY MAC
      BANK, F.S.B.                                                                                           , which is
      organized and existing under the laws of THE STATE OF DELAWARE                            , and whose address is
      500 NORTH RIDGE ROAD STE. 500, ATLANTA, GEORGIA 30350
                                                                 ("Lender''). Borrower has agreed to repay to Lender
      amounts which Lender is obligated to advance, including future advances, under the terms of a Home
      Equity Conversion Loan Agreement dated the same date as this Security Instrument ("Loan Agreement").
      The agreement to repay is evidenced by Borrower's Note dated the same date as this Security Instrument
      ("Note"). This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note,
      with interest at a rate subject to adjustment, and all renewals, extensions and modifications of the Note, up
      to a maximum principal amount of
      ONE HUNDRED FIFTEEN THOUSAND FIVE HUNDRED AND 00/100 - • • • - - - - - • - - - - - - - • - -
      (U.S.$       115,500.00          ); (b) the payment of all other sums, with interest, advanced under Paragraph
      5 to protect the security of this Security Instrument or otherwise due under the terms of this Security
      Instrument; and (c) the performance of Borrower's covenants and agreements under this Security
      Instrument and the Note. The full debt, including amounts described in (a), (b), and {c) above, if not paid
      earlier, is due and payable on JULY 04              , 2070            . For this purpose, Borrowei.· does hereby
      mortgage, grant and convey to Lender the following described property located in LAKE
      County, Indiana:

      SF51 :12/03                                             Page I




                                               Illlllll /11111111111111111/ IIIII IIIII IIII IIII
                                                 * F F 8 0 1 6 0 *
                                                                                                                             ~o--
                                                 I" Security Instrument - Recorded
                                                                                                            Ck' {{r)()D{f)OQ}
                                                                                                                        kO    ;:" ......--.




                                                         Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 2 of 9




      S&e attached legal




      which has the address of   4006 WASHINGTON STREET
                                                                        [Street)

      GARY                                  , INDIANA                              46408           ("Property Address");
                   [CityJ                                 [StateJ                   (ZlpCodeJ


          TOGETIIER WITH all the improvements now or hereafter erected on the property, and all easements, rights,
      appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also be
      covered by this Security lnsnument. All of the foregoing is referred to in thfa Security Instrument as the
      "Property."
          BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
     to mortgage, grant and convey the Property and that the Property is unencumbered. Borrower warrants and will
     defend generally the title to the Property against all claims and demands, subject to any encumbrances ofrecord.
          THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
     with limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
          UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
          1. Payment of Principal and Interest. Borrower shall pay when due the principal of, and interest on, the
     debt evidenced by the Note.
          2. Payment of Property Charges. Borrower shall pay all property charges consisting of taxes, ground rents,
     flood and hazard insurance premiums, and special assessments in a timely manner, and shall provide evidence of
     payment to Lender, unless Lender pays property charges by withholding funds i'rom monthly payments due to the
      Borrower or by charging such payments to a line of credit as provided for in the Loan Agreement.
          3. Fire, Flood and Other Hazard Insurance. Borrower shall insure all improvements on the Property,
     whether now in existence or subsequently erected, against any hazards, casualties, and contingencies, including
     fire. This insurance shall be maintained in the amounts, to the extent and for the periods required by Lender or
     the Secretary of Housing and Urban Development ("Secretary"). Borrower shall also insure all improvements on
     the Property, whether now in existence or subsequently erected, against loss by floods to the extent required by
     the Secretary. All insurance shall be carried with companies approved by Lender. The insurance policies and any
     renewals shall be held by Lender and shall include loss payable clauses in favor of, and in a form acceptable to,
     Lender.
         ln the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if
     not made promptly by Borrower. Each insurance company concerned is hereby authorized and directed to make
     payment for such Joss to Lender instead ofto Borrower and to Lender jointly. Insurance proceeds shall be applied
     to restoration or repair of the damaged Property, if the restoration or repair is economically feasible and Lender's
     security is not lessened. If the restoration or repair is not economically feasible or Lender's security wonld be

     OOXA: 02102                                            Page2




                                                     Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 3 of 9




       lessened, the insurance proceeds shall be applied first to the reduction of any indebtedness under a Second Note
       and Second Security Instrument held by the Secretary on the Property and then to the reduction of the
       indebtedness under the Note and this Security Instrument. Any excess insurance proceeds over an amount
       required to pay all outstanding indebtedness under the Note and this Security Instrument shall be paid to the entity
       legally entitled thereto.
           In the event of foreclosure of this Security Instrument or other transfer of title to the Property that extinguishes
       the indebtedness, all right, title and interest of Borrower in and to insurance policies in force shall pass to the
       purchaser.
           4. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan Application;
       Leaseholds. Borrower shall occupy, establish, and use the Property as Borrower's principal residence after the
       execution of this Security Instrument, and Borrower (or at least one Borrower, if initially more than one person are
       Borrowers) shall continue to occupy the Property as Borrower's principal residence for the term of the Security
       Instrument. "Principal residence" shall have the same meaning as in the Loan Agreement.
           Borrower shall not commit waste or destroy, damage or substantially change the Property or allow the
       Property to deteriorate, reasonable wear and tear excepted. Borrower shall also be in default if Borrower, during
       the Joan application process, gave materially false .or inaccurate information or statements to Lender (or failed to
       provide Lender with any material information) in connection with the loan evidenced by the Note, including, but
      not limited to, representations concerning Borrower's occupancy of the Property as a principal residence. If this
       Security Instrument is on a leasehold, Borrower shall comply with the provisions of the lease. If Borrower
       acquires fee title to the Property, the leasehold and fee title shall not be merged unless Lender agrees to the
       merger in writing.
           5. Charges to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all
       governmental or municipal charges, tines and impositions that are not included in Paragraph 2. Borrower shall
      pay these obligations on time directly to the entity which is owed the payment. If failure to pay would adversely
       affect Lender's interest in the Property, upon Lender's request Borrower shall promptly furnish to Lender receipts
       evidencing these payments. Borrower shall promptly discharge any lien which has priority over this Security
      Instrument in the manner provided in Paragraph 12(c).
           If Borrower fails to make these payments or the property charges required by Paragraph 2, or fails to perform
      any other covenants and agreements contained in this Security Instrument, or there is a legal proceeding that may
      significantly affect Lender's rights in the Property (such as a proceeding in bankruptcy, for condemnation or to
      enforce laws or regulations), then Lender may do and pay whatever is necessary to protect the value of the
      Property and Lender's rights in the Property, including payment of taxes, hazard insurance and other items
      mentioned in Paragraph 2.
           To protect Lender's security in the Property, Lender shall advance and charge to Borrower all amounts due to
      the Secretary for the Mortgage Insurance Premium as defined in the Loan Agreement as well as all sums due to
      the loan servicer for servicing activities as defmed in the Loan Agreement. Any amounts disbursed by Lender
      under this Paragraph shall become an additional debt of Borrower as provided for in the Loan Agreement and
      shall be secured by this Security Instrument.
           6. Inspection. Lender or its agent may enter on, inspect or make appraisals of the Property in a reasonable
      manner and at reasonable times provided that Lender shall give the Borrower notice prior to any inspection or
      appraisal specifying a purpose for the inspection or appraisal which must be related to Lender's interest in the
      Property. If the property is vacant or abandoned or the loan is in default, Lender may take reasonable action to
      protect and preserve such vacant or abandoned Property without notice to the Borrower.
           7. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
      with any condemnation or other taking of any part of the Property, or for conveyance in place of condemnation
      shall be paid to Lender. The proceeds shall be applied first to the reduction of any indebtedness under a Second
      Note and Second Security Instrument held by the Secretary on the Property, and then to the reduction of the
      indebtedness under the Note and this Security Instrument. Any excess proceeds over an amount required to pay all
      outstanding indebtedness under the Note and this Security Instrument shall be paid to the entity legally entitled
      thereto.
      03XA: 02102                                             Page 3




                                                       Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 4 of 9



          8. Fees. Lender may collect fees and charges authorized by the Secretary.
          9. Grounds for Acceleration of Debt.
            (a) Due and Payable, Lender may require immediate payment in full of all sums secured by this Security
            Instrument if:
               (i) A Borrower dies and the Property is not the principal residence of at least one surviving Borrower; or
               (ii) All of a Borrower's title in the Property (or his or her beneficial interest in a trust owning all or part of
               the Property) is sold or otherwise transferred and no other Borrower retains title to the Property in fee
               simple or retains a leasehold under a lease for less than 99 years which is renewable or a lease having a
              remaining period of not less than 50 years beyond the date of the 100th birthday of the youngest Borrower
               or retains a life estate (or retaining a beneficial interest in a trust with such an interest in the Property).
            (b) Due and Payable with Secretary Approval. Lender may require immediate payment in full of all
            sums secured by this Security Instrument, upon approval of the Secretary, if:
               (i) The Property ceases to be the principal residence of a Borrower for reasons other than death and the
              Property is not the principal residence of at least one other Borrower; or
               (ii) For a period of longer than twelve (12) consecutive months, a Borrower fails to occupy the Property
              because of physical or mental illness and the Property is not the principal residence of at least one other
              Borrower; or
              (iii) An obligation of the Borrower under this Security Instrument is not performed.
            (c) Notice to Lender. Borrower shall notify Lender whenever any of the events listed in this Paragraph (a)
            (ii) or (b) occur.
            (d) Notice to Secretary and Borrower. Lender shall notify the Secretary and Borrower whenever the loan
            becomes due and payable under Paragraph 9 (a) (ii) or (b). Lender shall not have the right to commence
            foreclosure until Borrower has had thirty (30) days after notice to either:
              (i) Correct the matter which resulted in the Security Instrument coming due and payable; or
              (ii) Pay the balance in full; or
              (iii) Sell the Property for the lesser of the balance or 95% of the appraised value and apply the net
              proceeds of the sale toward the balance; or
              (iv) Provide the Lender with a deed in lieu of foreclosure.
           (e) Trusts. Conveyance of a Borrower's interest in the Property to a trust which meets the requirements of
           the Secretary, or conveyance of a trust's interests in the Property to a Borrower, shall not be considered a
           conveyance for purposes of this Paragraph 9. A trust shall not be considered an occupant or be considered as
           having a principal residence for purposes of this Paragraph 9.
           (t) Mortgage Not Insured, Borrower agrees that should this Security Instrument and the Note not be
           eligible for insurance under the National Housing Act within SIXTY DAYS                                        from the
           date hereof, if permitted by applicable law Lender may, at its option, require immediate payment in full of
           all sums secured by this Security Instrument. A written statement of any authorized agent of the Secretary
           dated subsequent to SIXTY DAYS                                from the date hereof, declining to insure this Security
           Instrument and the Note, shall be deemed conclusive proof of such ineligibility. Notwithstanding the
           foregoing, this option may not be exercised by LeJ;Ider when the unavailability of insurance is solely due to
           Lender's failure to remit a mortgage insurance premium to the Secretary.
         10. No Deficiency Judgments. Borrower shall have no personal liability for payment of the debt secured by
     this Security Instrument. Lender may enforce the debt only through sale of the Property. Lender shall not be
     permitted to obtain a deficiency judgment against Borrower if the Security Instrument is foreclosed. If this
     Security Instrument is assigned to the Secretary upon demand by the Secretary, Borrower shall not be liable for
     any difference between the mortgage insurance benefits paid to Lender and the outstanding indebtedness,
     including accrued interest, owed by Borrower at the time of the assignment.
         11. ReinstatemenL Borrower has a right to be reinstated if Lender has required immediate payment in full.
     This right applies even after foreclosure proceedings are instituted. To reinstate this Security Instrument,
     Borrower shall correct the condition which resulted in the requirement for immediate payment in full. Foreclosure
     costs and reasonable and customary attorneys' fees and expenses properly associated with the foreclosure



     04XA: 02/02                                               Page4




                                                         Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 5 of 9




      proceeding shall be added to the principal balance. Upon reinstatement by Borrower, this Security Instrument and
      the obligations that it secures shall remain in effect as if Lender had not required immediate payment in full.
      However, Lender is not required to permit reinstatement if; (i) Lender bas accepted reinstatement after .the
      commencement of foreclosure proceedings within two years immediately preceding the commencement of a
      current foreclosure proceeding, (ii) reinstatement will preclude foreclosure on different grounds in the future, or
      (iii) reinstatement will adversely affect the priority of the Security Instrument.
           12. Lien Status.
             (a) Modification. Borrower agrees to extend this Security Instrument in accordance with this Paragraph
              12(a). If Lender determines that the original lien status of the Security Instrument is jeopardized under state
             law (including but not limited to situations where the amount secured by the Security Instrument equals or
             exceeds the maximum principal amount stated or the maximum period under which loan advances retain the
             same lien priority initially granted to loan advances has expired) and state Jaw permits the original lien status
             to be maintained for future loan advances through the execution and recordation of one or more documents,
             then Lender shall obtain title evidence at Borrower's expense. If the title evidence indicates that the Property
             is not encumbered by any liens (except this Security Instrument, the Second Security Instrument described in
             Paragraph 13(a) and any subordinate liens that the Lender determines will also be subordinate to any future
             loan advances), Lender shall request the Borrower to execute any documents necessary to protect the lien
             status of future loan advances. Borrower agrees to execute such documents. If state law does not permit the
             original lien status to be extended to future loan advances, Borrower will be deemed to have failed to have
             performed an obligation under this Security Instrument.
             (b) Tax Deferral Programs. Borrower shall not participate in a real e&iate tax deferral program, if any
             liens created by the tax deferral are not subordinate to this Security Instrument
             (c) Prior Liens. Borrower shall promptly discharge any lien whlch has priority over this Security
             Instrument unless Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a
             manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the
             lien in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien or
             forfeiture of any part of the Property; or (c) secures from the holder of the lien an agreement satisfactory to
             Lender subordinating the lien to all amounts secured by this Security Instrument. If Lender determines that
             any part of the Property is subject to a lien which may attain priority over this Security Instrument, Lender
             may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or more of the
             actions set forth above within 10 days of the giving of notice.
          13. Relationship to Second Security Instrument.
             (a) Second Security Instrument. In order to secure payments which the Secretary may make to or on
             behalf of Borrower pursuant to Section 2SS(i)(l )(A) of the National Housing Act and the Loan Agreement,
            the Secretary has required Borrower to execute a Second Note and a Second Security Instrument on the
             Property.
             (b) Relationship of First and Second Security Instruments. Payments made by the Secretary shall not be
            included in the debt under the Note unless:
               (i) This Security Instrument is assigned to the Secretary; or
               (ii) The Secretary accepts reimbursement by the Lender for all payments made by the Secretary.
             If the circumstances described in (i) or (ii) occur, then all payments by the Secretary, including interest on
            the payments, hut excluding late charges paid by the Secretary, shall be included in the debt under the Note.
             (c) Effect on Borrower. Where there is no assignment or reimbursement as described in (b)(i) or (ii) and
            the Secretary makes payments to Borrower, then Borrower shall not:
               (i) Be required to pay amounts owed under the Note, or pay any rents and revenues of the Property under
               Paragraph J9 to Lender or a receiver of the Property, until the Secretary has required payment in full of all
               outstanding principal and accrued interest under the Second Note; or
               (ii) Be obligated to pay interest or shared appreciation under the Note at any time, whether accrued before
               or after the payments by the Secretary, and whether or not accrued interest has been included in the
               principal balance under the Note.
     OSXA: 02102                                              PagoS




                                                       Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 6 of 9




              (d) No Duty of the Secretary. The Secretary has no duty to Lender to enforce covenants of the Second
              Security Instrument or to take actions to preserve the value of the Property, even though Lender may be
             unable to collect amounts owed under the Note because of restrictions in this Paragraph 13.
           14. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising any right or remedy
       shall not be a waiver of or preclude the exercise of any right or remedy.
           15. Successors and Assigns Bound; Joint and Several Liability. The covenants and agreements of this
       Security Instrument shall bind and benefit the successors and assigns of Lender. Borrower may not assign any
       rights or obligations under this Security Instrument or under the Note, except to a trust that meets the
       requirements of the Secretary. Borrower's covenants and agreements shall be'joint and several.
           16. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it
       or by mailing it by first class mail unless applicable Jaw requires use of another method. The notice shall be
      directed to the Property Address or any other address all Borrowers jointly designate. Any notice to Lender shall
      be given by first class mail to Lender's address stated herein or any address Lender designates by notice to
      Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
      Lender when given as provided in this Paragraph 16.
           17. Governing Law; Severability. This Security Instrument shall be governed by Federal law and the Jaw of
      the jurisdiction in which the Property is located. In the event that any provision or clause of this Security
      Instrument or the Note conflicts with applicable law, such conflict shall not affect other provisions of this Security
       Instrument or the Note which can be given effect without the conflicting provision. To this end the provisions of
      this Security Instrument and the Note are declared to be severable.
           18. Borrower's Copy. Borrower shall be given one confonned copy of the Note and this Security Instrument.
          NON-UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
           19. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender all the rents and
      revenues of the Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and
      hereby directs each tenant of the Property to pay the rents to Lender or Lender's agents. However, prior to
      Lender's notice to Borrower of Borrower's breach of any covenant or agreement in the Security Instrument,
      Borrower shall collect and receive all rents and revenues of the Property as trustee for the benefit of Lender and
      Borrower. This assignment of rents constitutes an absolute assignment and not an assignment for additional
      security only.
           If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as
      trustee for benefit of Lender only, to be applied to the sums secured by this Security Instrument; (b) Lender shall
      be entitled to collect and receive all of the rents of the Property; and (c) each tenant of the Property shall pay all
      rents due and unpaid to Lender or Lender's agent on Lender's written demand to the tenant.
          Borrower has not executed any prior assignment of the rents and has not and will not perform any act that
      would prevent Lender from exercising its rights under this Paragraph 19.
          Lender shall not be required to enter upon, take control of or maintain the Property before or after giving
      notice of breach to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is a
      breach. Any application of rents shall not cure or waive any default or invalidate any other right or remedy of
      Lender. This assignment ofrents of the Property shall terminate when the debt secured by this Security Instrument
      is paid in full.
          20. Foreclosure Procedure. If Lender requires immediate payment in full under Paragraph 9, prior to
      acceleration following Borrower's breach of any covenant or agreement in this Security Instrument,
      Lender shall give notice to Borrower In the manner provided In Paragraph 16. The notice shall specify: (a)
      the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date the
      notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the default on
      or before the date specified in the notice may result In acceleration of the sums secured by this Security
      Instrument, foreclosure by judicial proceeding and sale of the Property. The notice shall further Inform
      Borrower of the right to reinstate after acceleration and the right to assert In the foreclosure proceeding the
      non-existence of a default or any other defense of Borrower to acceleration and foredosure. If the default is
      not cured on or before the date specified in the notice, Lender at its option may require immediate payment
      01XC: 12/86                                            Page6




                                                      Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 7 of 9




       in full of all sums secured by this Security Instrument without further demand and may foreclose this
       Security Instrument by judicial proceeding. Lender shall be entitled to collect all expenses Incurred in
       pursuing the remedies provided in this Paragraph 20, including, but not limited to, reasonable attorneys'
       fees and costs of title evidence.
            21. Lien Priority. The full amount secured by this Security Instrument shall have the same priority over any
       other liens on the Property as if the full amount had been disbursed on the date the initial disbursement was made,
       regardless of the actual date of any disbursement. The amount secured by this Security Instrument shall include all
       direct payments by Lender to Borrower and all other loan advances pennitted by this Security Instrument for any
       purpose. This lien priority shall apply notwithstanding any State constitution, law or regulation, except that this
       lien priority shall not affect the priorty of any liens for unpaid State or local governmental unit special
      assessments or taxes.
           22, Adjustable Rate Feature. Under the Note, the initial stated intei:est rate of              6.7400 % which
      accrues on the unpaid principal balance ("Initial Interest Rate") is subject to change, as described below. When
      the interest rate changes, the new adjusted interest rate will be applied to the total outstanding principal balance.
      Each adjustment to the interest rate will be based upon the weekly average yield on United States Treasury
      Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve Board in
      Statistical Release H.15 (519) ("Index") plus a margin. lfthe Index is no longer available, Lender will use as a
      new Index any index prescribed by the Secretary. Lender will give Borrower notice of the new Index.
           Lender will perform the calculations described below to determine the new adjusted interest rate. The interest
      rate may change on the first day of SEPTEMBER, 2006                , and on    D that day of each succeeding year
      Ix] the first day of each succeeding month ("Change Date") until the loan is repaid in full.
           The value of the Index will be detennined, using the most recent Index figure available thirty (30) days before
      the Change Date ("Current Index"). Before each Change Date, the new interest rate will be calculated by adding a
      margin to the Current Index. The sum of the margin plus the Current Index will be called the "Calculated Interest
      Rate" for each Change Date. The Calculated Interest Rate will be compared to the interest rate in effect
      immediately prior to the current Change Date (the "Existing Interest Rate").
           D (Annually Adjusting Variable Rate Feature) The Calculated Interest Rate cannot be more than 2.0%
      higher or lower than the Existing Interest Rate, nor can it be more than 5.0% higher or lower than the Initial
      Interest Rate.
           1K] (Monthly Adjusting Variable Rate Feature) The Calculated Interest Rate will never increase above
      SIXTEEN AND 740/1000                                    percent (       16.74000 %).
           The Calculated Interest Rate will be adjusted if necessary to comply with these rate limitation(s) and will be in
      effect until the next Change Date. At any Change Date, if the Calculated Interest Rate equals the Existing Interest
      Rate, the interest rate will not change,
           23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
      Security Instrument without charge to Borrower.
           24. Waiver of Valuation and Appraisement. Borrower waives all right of valuation and appraisement.




      02XC: 05~7                                             Page 7




                                                      Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 8 of 9




         25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
      together with this Security Instrument, the covenants of each such rider shall be incorporated into and shall amend
      and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
      Security Instrument. [Check applicable box(es).]
           [   Condominium Rider           O Shared Appreciation Rider             D    Planned Unit Development Rider

           0   Other (Specify)

         BY SrGNING BELOW, Borrower accepts and agrees to the terms contained in this Security Instrument and in
      any rider(s) executed by Borrower and record~~
                                                   : it.              .   ,    0?- . "
                                                       __: 4   ,,,e,J.,,,._g   ~                /I[                     (Seal)
                                                   .     SEP~ MITCHELL                                                -Borrower
                                                   '

                                                       ------------------=(Seal)
                                                                             -llorrower




     - - - - - - - - - - - - - - ! S p a c e Below TbisLineForAcknowledgmcntJ - - - - - - - - - - - - - -


     STATE OF INDIANA                     , ·:::)\..        ,~~                         COUNTYSS:
         On this 30TH       day of JUNE, 2006                       , before me, the undersigned, a Notary Public in and
     for said County, personally appeared
     JOSEPHINE MITCHELL




     ~,-~1-<h,~=tioooflho-omg~
     WITNESS my hand and official seal.                 ,                      ,   _        _ ___ . _

     My commission expires:                             , ·-,.    ·       -            ./    ----------------------
                                                             Notary Publi




                                                       Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-2 filed 02/20/20 page 9 of 9




  Legal Description for 06INO 1968:

  Lots One, Two and 1bree (!, 2 and 3), Block Fourteen (14) George and William Earls's Second (2nd) Glen Park Addition to
  Gary, as shown in Plat Book Nine (9), page Nineteen ( 19) in Lake Cmmty, Indiana.

  Being the same property conveyed to Josephine Mitchell by deed dated 7-17-86 and recorded 7-29-86 as Instrwnent No.
  866261 in the Office of the Recorder of Lake County, Indiana.




                                                       Exhibit 2
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 1 of 9
 q                                                                                                               \Y ..
Record and.Return to:                                                                              ..       NATIONS T.TLE AGENCY         ..
                                                                                                  aiai PRIORITY WAY $OUTJtD8im
                                                                                                                . SUlTE·· I iO
                                                                                                            JNDIANAPOLIS1 lN . ~
                                                                                                             1-800-754-0646 PHO.NE
                                                                                                              ·1.aoo-154.0547 rAX
                                                     [Space Above This I,ine For lbcording Data)
  eu,m/Q~                                                                                                                         N
State o(Inclfana                                                                    FHA Case No.        151-8106135-952/255       C)
                                                                                                        3000039051                C)
                                                                                                                                   c:n
                                      ADJUSTABLE RATE
                          HOME EQUITY CONVERSION SECOND MORTGAGE                                                                   0
                                                                                                                                   CTI
        THIS MORTGAGE ("Security Instrument" or "Second Security Instrument") is given on                                          w
JUNE 30, 2006                The mortgagor is
Josephine Mitchell




whose address is 4006 WASHINGTON STREET,
GARY, INDIANA 46408                                                                                           ("Borrower").~is Security
Instrument is given to the Secretary of Housing and Urban Development, whose address is 451 Seventh Street, S,W., Wilsti.inrilli, DC:
20410 ("Lender" or "Secretary"). Borrower has agreed to repay to Lender amounts which Lender is obligatc:gJo, adv~, ~~:
future advances, under the terms of a Home Equity Conversion Loan Agreement dated the same date as @il·:securit}"'Ins~~ii!•
("Loan Agreement"). The agreement to repay is evidenced by Borrower's Note dated the same date as this·Secuni'iins~rtt.'.
("Second Note"). This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by:the Second No~~th,
interest, at a rate subject to adjustment, and all renewals, extensions and modifications of the Note, up to a rnaJQ!DU)'ll pril!cµ,pal ~ (
of                                                                                                                 _,_i :~-~     <n           g ~) ~-~
ONE HUNDRED FIFTEEN THOUSAND FIVE HUNDRED AND 00/100 • • • • • • • • • • • • • • • • • • • • • • • -1-"; • • •                         ik ·
                                                                                                                                        ·7"-';- • · -
----····-·····-·················································-~-------------·---.;:---"···
(U.S. $    115,500.00           ); (b) the payment of all other sums, with interest, advanced under Paragraph 5 to protect the security of
this Security Instrument or otherwise due under the terms of this Security Instrument; and (c) the performance of Borrower's
covenants and agreements under this Security Instrument and the Second Note. The full debt, including amounts descn'bed in (a), (b),
and (c) above, if not paid earlier, is due and payable on JULY 04                        , 2070        . For this purpose, Borrower does
hereby mortgage, grant and convey to Lender the following descn'bed property located in LAKE                                     County,
Indiana:                                                                  ·




S002 :01/04                                                            Pagel




                                                            11111111111111/ll lllll lllil 11~11111111111111
                                                              *fF8016                                   *
                                                              2•d Security Instrument - Recorded




                                                                  Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 2 of 9




      See attached legal




      which has the address of   4006 WASHINGTON STREET
                                                                       (Street]
      GARY                                  , INDIANA                                  46408         ("Property Address");
                   [City]                                 [Stale]                       [Zi> Code]
           TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, rights,
      appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also be
      covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
      "Property."
          BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed aild has the right
      to mortgage, grant and convey the Property and that the Property is only encumbered by a; First Security
      Instrument given by Borrower and dated the same date as this Security Instrument ("First Security Instrument").
      Borrower warrants and will defend generally the title to the Property against all claims and deml!l1ds, subject to
      any encumbrances of record.                                                                          ·
          TillS SECURITY INSTRUMENT combines unifonn covenants for national use and non-uniform covenants
      with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
          UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:                            i
          1, Payment of Principal and Interest. Borrower shall pay when due the principal of; and interest on, the
      debt evidenced by the Second Note.                                                                  I
          2. Payment of Property Charges. Borrower shall pay all property charges consisting of taxes, ground rents,
     flood and hazard insurance premiums, and special assessments in a timely manner, and shall provide evidence of
     payment to Lender, unless Lender pays property charges by withholding funds from monthly pa~ents due to the
     Borrower or by charging such payments to a line of credit as provided for in the Loan Agreement. Lender may
     require Borrower to pay specified property charges directly to the party owed payment even though Lender pays
     other property charges as provided in this Paragraph.
         3. Fire, Flood and Other O:azard Insurance. Borrower shall insure all improvements on the Property,
     whether now in existence or subsequently erected, against any hazards, casualties, and contingencies, including
     fire. This insurance shall be maintained in the amounts, to the extent and for the periods required by Lender.
     Borrower shall also insure all improvements on the Property, whether now in existence or subsequently erected,
     against loss by floods to the extent required by Lender. The insurance policies and any renewals shall be held by
     Lender and shall include loss payable clauses in favor of, and in a form acceptable to, Lender.
          In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if
     not made promptly by Borrower. Each insurance company concemed is hereby authorized and directed to make
     payment for such loss to Lender instead of to Borrower and Lender jointly. Insurance proceeds shall be applied to
                                                                                  is
     restoration or repair of the damaged Property, if the restoration or repair economically feasible and Lender's

     10XA: 09197                                           Page2




                                                    Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 3 of 9




       security is not lessened. If the restoration or repair is not economically feasible or Lender's security would be
       lessened, the insurance proceeds shall be applied first to the reduction of any indebtedness under the Second Note
       and this Security Instrument. Any excess insurance proceeds over an amount required to pay all outstanding
       indebtedness under the Second Note and this Security Instrument shall be paid to the entity legally entitled
      thereto.
           In the event of foreclosure of this Security Instrument or other transfer of title to the Property that extinguishes
      the indebtedness, all right, title and interest of Borrower in and to insurance policies in force shall pass to the
      purchaser.
           4. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan
      Application; Leaseholds. Borrower shall occupy, establish, and use the Property as Borrower's principal
      residence after the execution of this Security Instrument, and Borrower (or at least one Borrower, if initially more
      than one person are Borrowers) shall continue to occupy the Property as Borrower's principal residence for the
      term of the Security Instrument. "Principal residence" shall have the same meaning as in the Loan Agreement
          Borrower shall not commit waste or destroy, damage or substantially change the Property or allow the
      Property to deteriorate, reasonable wear and tear excepted. Borrower shall also be in default if Borrower, during
      the loan application process, gave materially false or inaccurate infonnation or statements to Lender ( or failed to
      provide Lender with any material information) in connection with the loan evidenced by the Note, including, but
      not limited to, representations concerning Borrower's occupancy of the Property as a principal residence. If this
      Security Instrument is on a leasehold, Borrower shall comply with the provisions of the lease. If Borrower
      acquires fee title to the Property, the leasehold and fee title shall not be merged unless Lender agrees to the
      merger in writing.
          5. Charges to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all
      governmental or municipal charges, fines and impositions that are not included in Paragraph 2. Borrower shall
     pay these obligations on time directly to the entity which is owed the payment. If failure to pay would adversely
     affect Lender's interest in the Property, upon Lender's request Borrower shall promptly furnish to Lender receipts
     evidencing these payments. Borrower shall promptly discharge any lien which has priority over this Security
     Instrument in the manner provided in Paragraph 12(c).
          If Borrower fails to make these payments or the property charges required by Paragraph 2, or fails to perform
     any other covenants and agreements contained in this Security Instrument, or there is a legal proceeding that may
     significantly affect Lender's rights in the Property (such as a proceeding m bankruptcy, for condemnation or to
     enforce laws or regulations), then Lender may do and pay whatever is necessary to protect the value of the
     Property and Lender's rights in the Property, including payment of taxes, hazard insurance and other items
     mentioned in Paragraph 2.
          To protect Lender's security in the Property, Lender shall advance and charge to Borrower all amounts due to
     the Secretary for the Mortgage Insurance Premium as defined in the Loan Agreement as well as all sums due to
     the loan servicer for servicing activities as defined in the Loan Agreement. Any amounts disbursed by Lender
     under this Paragraph shall become an additional debt of Borrower as provided for in the Loan Agreement and
     shall be secured by this Security Instrument.
          6. Inspection. Lender or its agent may enter on, inspect or make appraisals of the Property in a reasonable
      manner and at reasonable times provided that Lender shall give the Borrower notice prior to any inspection or
      appraisal specifying a purpose for the inspection or appraisal which must be related to Lender's interest in the
      Property. If the property is vacant or abandoned or the loan is in default, Lender may take reasonable action to
      protect and preserve such vacant or abandoned Property without notice to the Borrower.
         7. Condemnation. The proceeds of any award or claim for damages, direct or consequential; in connection
     with any condemnation or other taking of any part of the Property, or for conveyance in place of condemnation
     shall be paid to Lender. The proceeds shall be applied first to the reduction of any indebtedness under a Second
     Note and this Security Instrument. Any excess proceeds over an amount required to pay all outstanding
     indebtedness under the Second Note and this Security Instrument shall be paid to the entity legally entitled
     thereto.


     13XA: 11/96                                             Pagel




                                                       Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 4 of 9




           8. Fees. Lender may collect fees and charges authorized by the Secretary for the Home Equity Conversion
      Mortgage Insurance Program.
           9. Grounds for Acceleration of Debt.
              (a) Due and Payable. Lender may require immediate payment in full of all sums secured by this Security
              Instrument if:
                (i) A Borrower dies and the Property is not the principal residence of at least one surviving Borrower; or
                (ii) All of a Borrower's title in the Property (or his or her beneficial interest in a trust owning all or part of
                the Property) is sold or otherwise transferred and no other Borrower retains title to the Property in fee
                simple or retains a leasehold under a lease for less than 99 years which is renewable or a lease having a
                remaining period of not less than 50 years beyond the date of the 100th birthday of the youngest Borrower
                or retains a life estate (or retaining a beneficial interest in a trust with such an interest in the Property); or
                (iii) The Property ceases to be the principal residence of a Borrower for reasons other than death and the
                Property is not the principal residence of at least one other Borrower; or
                (iv) For a period oflonger than twelve (12) consecutive months, a Borrower fails to occupy the Property
                because of physical or mental illness and the Property is not the principal residence of at least one other
                Borrower; or
               (v) An obligation of the Borrower under this Security Instrument is not performed.
             (b) Notice to Lender. Borrower shall notify Lender whenever any of the events listed in Paragraph
             9(a)(ii}(v) occur.
             (c) Notice to Borrower. Lender sha!I notify Borrower whenever the loan becomes due and payable under
             Paragraph 9 (a)(ii)-(v). Lender shall not have the right to commence foreclosure until Borrower has had
             thirty (30) days after notice to either:
               (i) Correct the matter which resulted in the Security Instrument coming due and payable; or
               (ii) Pay the balance in full; or
               (iii) Sell the Property for the lesser of the balance or 95% of the appraised value and apply the net
               proceeds of the sale toward the balance; or
               (iv) Provide the Lender with a deed in lieu of foreclosure.
             (d) Trusts. Conveyance of Borrower's interest in the Property to a trust which meets the requirements of
             the Secretary, or conveyance of a trust's interests in the Property to a Borrower, shall not be considered a
             conveyance for purposes of this Paragraph 9. A trust shall not be considered an occupant or be considered as
            having a principal residence for purposes of this Paragraph 9.
          10. No Deficiency Judgments. Borrower shall have no personal liability for payment of the debt secured by
     this Security InstrUtnent. Lender may enforce the debt only through sale of the Property. Lender shall not be
     permitted to obtain a deficiency judgment against Borrower if the Security Instrument is foreclosed.
          11. Reinstatement. Borrower has a right to be reinstated if Lender has required immediate payment in full.
     This right applies even after foreclosure proceedings are instituted. To reinstate this Security Instrument,
     Borrower shall correct the condition which resulted in the requirement for immediate payment in full. Foreclosure
     costs and reasonable and customary attorneys' fees and expenses properly associated with the foreclosure
     proceeding shall be added to the principal balance. Upon reinstatement by Borrower, this Security Instrument and
     the obligations that it secures shall remain in effect as if Lender had not required immediate payment in full.
     However, Lender is not required to permit reinstatement if: (i) Lender has accepted reinstatement after the
     commencement of foreclosure proceedings within two years immediately preceding the commencement of a
     current foreclosure proceeding, (ii) reinstatement will preclude foreclosure on different grounds in the future, or
     (iii) reinstatement will adversely affect the priority oftbe Security Instrument.




     14XA: 11196                                               Page4




                                                        Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 5 of 9




          12. Lien Status.
             (a) Modification. Borrower agrees to extend this Security Instrument in accordance with this Paragraph
              12(a). If Lender determines that the original lien status of the Security Instrument is jeopardized under state
             Jaw (including but not limited to situations where the amount secured by the Security Instrument equals or
             exceeds the maximum principal amount stated or the maximum period under which loan advances retain the
             same lien priority initially granted to loan advances has expired) and state Jaw permits the original lien status
             to be maintained for future loan advances through the execution and recordation of one or more documents,
             then Lender shall obtain title evidence at Borrower's expense. If the title evidence indicates that the Property
             is not encumbered by any liens (except the First Security Instrument described in Paragraph 13(a), this
             Second Security Instrument and any subordinate liens that the Lender determines will also be subordinate to
             any future loan advances), Lender shall request the Borrower to execute any documents necessary to protect
             the lien status of future loan advances. Borrower agrees to execute such documents. If state law does not
            permit the original lien status to be extended to future loan advances, Borrower will be deemed to have
            failed to have performed an obligation under this Security Instrument.
           .(b) Tax Deferral Programs. Borrower shall not participate in a real estate tax deferral program, if any
             liens created by the tax deferral are not subordinate to this Security lnstr:ument.
            (c) Prior Liens. Borrower shall promptly discharge any lien which has priority over this Security
            Instrument unless Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a
            manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the
            lien in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien or
            forfeiture of any part of the Property; or ( c) secures from the holder of the lien an agreement satisfactory to
            Lender subordinating the lien to all amounts secured by this Security Instrument. If Lender determines that
            any part of the Property is subject to a lien which may attain priority over this Security Instrument, Lender
            may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or more of the
            actions set forth above within 10 days of the giving of notice.
         13. Relationship to First Security Instrument.
            (a) Second Security Instrument. In order to secure payments which the Secretary may make to or on
           behalf of Borrower pursuant to Section 255(i)(l)(A) of the National Housing Act and the Loan Agreement,
           the Secretary has required Borrower to execute a Second Note and this Second Security Instrument.
           Borrower also has executed a First Note and First Security Instrument
           (b) Relationship of First and Second Security Instruments. Payments made by the Secretary shall not be
           included in the debt under the First Note unless:
               (i) The First Security Instrument is assigned to the Secretary; or
               (ii) Toe Secretary accepts reimbursement by the holder of the First ,Note for all payments made by the
               Secretary.
           If the circumstances described in (i) or (ii) occur, then all payments by the Secretary, including interest on
           the payments, but excluding late charges paid by the Secretary, shall be included in the debt under the First
           Note.
           (c) Effect on Borrower. Where there is no assignment or reimbursement as described in (b)(i) or (ii) and
           the Secretary makes payments to Borrower, then Borrower shall not:
              (i) Be required to pay amounts owed under the First Note, or pay any rents and revenues of the Property
              under Paragraph 19 to the holder of the First Note or a receiver of the Property, until the Secretary has
              required payment in full of all outstanding principal and accrued interest under the Second Note; or
              (ii) Be obligated to pay interest or shared appreciation under the First Note at any time, whether accrued
              before or after the payments by the Secretary, and whether or not accrued interest has been included in the
              principal balance under the First Note.
          (d) No Duty of the Secretary. The Secretary has no duty to the holder of the First Note to enforce
          covenants of the Second Security Instrument or to take actions to preserve the value of the Property, even
          though the holder of the First Note may be unable to collect amounts owed under the First Note because of
          restrictions in this Paragraph 13.
     15XA: 11/96                                             Page5




                                                       Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 6 of 9




             (e) Restrictions on Enforcement. Notwithstanding anything else in this Security Instrument, the Borrower
             shall not be obligated to comply with the covenants hereof, and Paragraph 19 shall have no force and effect,
             whenever there is no outstanding balance under the Second Note.
           14. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising any right or remedy
      shall not be a waiver of or preclude the exercise of any right or remedy.
           15. Successors and Assigns Bound; Joint and Several Liability. Borrower may not assign any rights or
      obligations under this Security Instrument or the Second Note, except to a trust that meets the requirements of the
      Secretary. Borrower's covenants and agreements shall be joint and several.
           16. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it
      or by mailing it by first class mail unless applicable law requires use of another method. The notice shall be
      directed to the Property Address or any other address all Borrowers jointly designate. Any notice to the Secretary
      shall be given by first class mail to the HUD Field Office with jurisdiction over the Property or any other address
      designated by the Secretary. Any notice provided for in this Security Instrument shall be deemed to have been
      given to Borrower or Lender when given as provided in this Paragraph 16.
          17. Governing Law; Severabllity. This Security Instrument shall be governed by Federal law and the law of
      the jurisdiction in which the Property is located. In the event that any provision or clause of this Security
      Instrument or the Second Note conflicts with applicable law, such conflict shall not affect other provisions of this
      Security Instrument or the Second Note which can be given effect without the conflicting provision. To this end
     the provisions of this Security Instrument and the Second Note are declared to be severable.
          18. Borrower's Copy. Borrower shall be given one conformed copy of the Second Note and this Security
      Instrument.
          NON-UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
          19. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender all the rents and
     revenues of the Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and
     hereby directs each tenant of the Property to pay the rents to Lender or Lender's agents. However, prior to
     Lender's notice to Borrower of Borrower's breach of any covenant or agreement in the Security Instrument,
     Borrower shall coltect and receive all rents and revenues of the Property as trustee for the benefit of Lender and
     Borrower. This assignment of rents constitutes an absolute assignment and not an assignment for additional
     security only.
          If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as
     trustee for benefit of Lender only, to be applied to the sums secured by this Security Instrument; (b) Lender shall
     be entitled to collect and receive all of the rents of the Property; and (c) each tenant of the Property shall pay all
     rents due and unpaid to Lender or Lender's agent on Lender's written demand to the tenant.
         Borrower has not executed any prior assignment of the rents and has not and will not perform any act that
     would prevent Lender from exercising its rights under this Paragraph 19, except as provided in the First Security
     Instrument.
         Lender shall not be required to enter upon, take control of or maintain the Property before or after giving
     notice of breach to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is a
     breach. Any application of rents shall not cure or waive any default or invalidate any other right or remedy of
     Lender. This assignment of rents of the Property shall terminate when the debt secured by this Security Instrument
     is paid in full.
         20. Foreclosure Procedure. If Lender requires immediate payment In full under Paragraph 9, prior to
     acceleration following Borrower's breach of any covenant or agreement in this Security Instrument,
     Lender shall give notice to Borrower In the manner provided in Paragraph 16. The notice shall specify: (a)
     the default; (b) the action required to cure the default; (c} a date, not less than 30 days from the date the
     notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the default on
     or before the date specified in the notice may result in acceleration of the sums secured by this Security
     Instrument, foreclosure by judicial proceeding and sale of the Property. The notice shall further inform
     Borrower of the right to reinstate after acceleration and the right to assert in the foreclosure proceeding the
     non-existence of a default or any other defense of Borrower to acceleration and foreclosure. If the default Is
     not cured on or before the date specified In the notice, Lender at its option may require immediate payment
     05XC: 12196                                            Page6




                                                     Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 7 of 9




      in full of all sums secured by this Security Instrument without further demand and may foreclose this
      Security Instrument by judicial proceedlng. Lender shall be entitled to collect all expenses incurred In
      pursuing the remedies provided in this Paragraph 20, including, but not limited to, reasonable attorneys'
      fees and costs of title evidence.
          21. Lien Priority. The full amount secured by this Security Instrument shall have a lien priority subordinate
      only to the full amount secured by the First Security Instrument.
          22. Adjustable Rate Feature. Under the Second Note, the initial stated interest rate of                6.7400%,
      which accrues on the unpaid principal balance ("Initial Interest Rate") is subject to change, as described below.
      When the interest rate changes, the new adjusted interest rate will be applied to the total outstanding principal
     balance. Each adjustment to the interest rate will be based upon the weekly average yield on United States
     Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve Board in
      Statistical Release H.15 (519) ("Index'') plus a margin. If the Index is no longer available, Lender will use as a
     new Index any index prescribed by the Secretary. Lender will give Borrower notice of the new Index.
          Lender will perform the calculations described below to determine the new adjusted interest rate. The interest
     rate may change on the first day of SEPTEMBER, 2006                 , and on D that day of each succeeding year
     Ix] the first day of each succeeding month ("Change Date") until the loan is repaid in full.
          The value of the Index will be determined, using the most recent Index figure available thirty (30) days before
     the Change Date ("Current Index"). Before each Change Date, the new interest rate will be calculated by adding a
     margin to the Current Index. The sum of the margin plus the Current Index will be called the "Calculated Interest
     Rate" for each Change Date. The Calculated Interest Rate will be compared to the interest rate in effect
     immediately prior to the current Change Date (the "Existing Interest Rate").
         D     (Annually Adjusting Variable Rate Feature) The Calculated Interest Rate cannot be more than 2.0%
     higher or lower than the Existing Interest Rate, nor can it be more than 5.0% higher or lower than the Initial
     Interest Rate.
         Ix] (Monthly Adjusting Variable Rate Feature) The Calculated Interest Rate will never increase above
     SIXTEEN AND 740/1000                                   percent (       16.74000 %).
         The Calculated Interest Rate will be adjusted if necessary to comply with these rate limitation(s) and will be in
     effect until the next Change Date. At any Change Date, if the Calculated Interest Rate equals the Existing Interest
     Rate, the interest rate will not change.
         23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
     Security Instrument without charge to Borrower.
         24. Waivers. Borrower waives all right of valuation and appraisement.




     oexc: 05197                                           Pago?




                                                     Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 8 of 9




          25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
      together with this Security Instrument, the covenants of each such rider shall be incorporated into and shall amend
      and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
      Secur_!!Y Instrument. [Check applicable box(es).]
            LJ Condominium Rider           O Shared Appreciation Rider            O Planned Unit Development Rider
            0 Other (Specify)
         BY SIGNING BELOW, Borrower accepts and agrees to the terms contained in this Security Instrument and in
      any rider(s) executed by Borrower and r e c o r d ~                 '   ~ ~~..{f,                                (Seal)


                                                     ~..t[i)L                                                       ·-
                                                                                                                       (Seal)
                                                                ·-----------------.=sorrower




     _ _ _ _ _ _ _ _ _ _ _ _ _ [SpaceBelowThisLineforAcknowtedpleut) - - - - - - - - - - - - -


     STATE OFINDIANA                            ,      ~~~                               COUNTYSS:
       0~ this 30TH  day of               JUNE, 200~. /'~ ~-:))before me, the undersigned, a Notary Public in and
     for said County, personally appeared          ('     _., ) .. ,, ,                            D
     JOSEPHINE MITCHELL                            \       " ),'              JULIE A. WHITEHEA
                                                        ·
                                                              . ·../•-,
                                                         "-,, ~   y·                         SEAL           .
                                                                                 Notli\f Publio, State of Indiana
                                                                                      1
                                                                              My Comm,1i1,\Qn Expires J1me 1-0. 200$



     WITNES~ m~ band ~d official seal.
     My comm1Ss1on expires:
                                                    ~r hf..
     and acknowledged the execution of the foregoing instrument..


                                                     -=~
                                                    1_____
                                                                              ~ ·
                                                                                                 -·
                                                        :  tilic   11-):           Jt"~~
     I affirm, under the penalties of perjury, that I h :v       son ble care to redact each Social Security
     number in this document, unless required by law~·+-:..cc---,J'-""""'~1--'--'-!~--"~::::..------




                                                       Exhibit 3
USDC IN/ND case 2:20-cv-00074 document 1-3 filed 02/20/20 page 9 of 9




 Legal Description for 06IN01968:

 Lots One, Two and Three (1, 2 and 3), Block Fourteen {14) George and William Earls's Second (2nd) Glen Park Addition to
 Gary, as shown in Plat Book Nine (9), page Nineteen (19) in Lake County, Indiana.

 Being the same property conveyed to Josephine Mitchell by deed dated 7-17-86 and recorded 7-29-86 as Instrument No.
 866261 in the Office of the Recorder of Lake Cowity, Indiana.




                                                       Exhibit 3
JS 44 (Rev. 07/16)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 2:20-cv-00074 document 1-4 filed 02/20/20 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            JOSEPHINE MITCHELL
UNITED STATES OF AMERICA

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Lake
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/20/2020                                                              s/ Sharon Jefferson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
JS 44 Reverse (Rev. 07/16)

                         USDC IN/ND case 2:20-cv-00074 document 1-4 filed 02/20/20 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 2:20-cv-00074 document 1-5 filed 02/20/20 page 1 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:20-cv-074
                                                                      )
                  JOSEPHINE MITCHELL                                  )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mrs. Josephine Mitchell
                                           866 Hamlin Street
                                           Gary, Indiana 46406




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Sharon Jefferson
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           5400 Federal Plaza, Suite 1500
                                           Hammond, Indiana 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 2:20-cv-00074 document 1-5 filed 02/20/20 page 2 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-074

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    USDC IN/ND case 2:20-cv-00074 document 1-5 filed 02/20/20 page 3 of 4


    Methods of Serving Summons and Complaint on an Individual

Service shall always be attempted in the following order. If personal service
(Method #1) cannot be made, proceed to service upon an individual residing
at the address of suitable age and discretion (Method #2). If service cannot be
made by Method #1 or #2, proceed to Method #3. After service has been
effected, the Deputy U.S. Marshal (“DUSM”) must complete and file the
USM-285 form with the U.S. District Court Clerk.

Method 1: Deliver a copy of the summons and complaint to the individual
personally. [When service is by this method, the summons and complaint
must be given to the individual personally by the DUSM. If service was
effected by this method, the DUSM should check the box on the USM-285
form indicating that he/she has “personally served” the individual and
complete the date/time section.]

Method 2: Leave a copy of the summons and complaint at the individual’s
dwelling with someone of suitable age and discretion who resides there.
[When service is made by this method, the DUSM must make a
determination that the person with whom the summons/complaint is left
actually resides at the dwelling and is of sufficient age and relationship to the
intended recipient to accept the packet on behalf of the intended recipient.
There is no bright-line rule for this determination, but the DUSM should
confirm the person’s age and residence (by asking for identification,
preferably, or by general inquiry) and relationship to the intended recipient.
If service was effected by this method, the DUSM should check the boxes on
the USM-285 form indicating that he/she “personally served” the individual
and “executed as shown in “Remarks.” The DUSM should fill in the name of
individual served and check the box indicating that the packet was left with a
“person of suitable age and discretion then residing in defendant’s usual
place of abode” and complete the date/time section. In the “REMARKS”
section, the DUSM should describe the age and relationship of the person
accepting service. For example, “Summons/Complaint left with [NAME] who
identified him/herself as the [RELATIONSHIP] of [NAME OF INTENDED
RECIPIENT] and provided identification showing he/she resides at the above
address.”]
    USDC IN/ND case 2:20-cv-00074 document 1-5 filed 02/20/20 page 4 of 4




Method 3: Leave a copy of the summons and complaint at the individual’s
dwelling and follow up by sending a copy of the summons only by first class
mail to the individual at the address. [The summons and complaint should be
affixed to the door or otherwise left between the front door and storm door,
where present. If service was effected by this method, the DUSM should
check the box on the USM-285 form indicating that he/she “executed as
shown in ‘Remarks’” and complete the date/time section. In the “REMARKS”
section, the DUSM should state, “Service was made pursuant to Fed. R. Civ.
P. 4(e)(1) and Indiana Rule 4.1(A)(3) by leaving a copy of the summons and
complaint at [ADDRESS] and sending by first class mail a copy of the
summons and complaint to [NAME] at [ADDRESS].”



If you have any questions, please contact AUSA Sharon Jefferson at
219-937-5681.


                USDC IN/ND case 2:20-cv-00074 document 1-6 filed 02/20/20 page 1 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:20-cv-074
                                                                      )
                  JOSEPHINE MITCHELL                                  )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) POA/ Rebecca Lipton for
                                           Mrs. Josephine Mitchell
                                           3016 North Moore Trail (Longbeach)
                                           Michigan City, Indiana 46360




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Sharon Jefferson
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           5400 Federal Plaza, Suite 1500
                                           Hammond, Indiana 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 2:20-cv-00074 document 1-6 filed 02/20/20 page 2 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-074

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    USDC IN/ND case 2:20-cv-00074 document 1-6 filed 02/20/20 page 3 of 4


    Methods of Serving Summons and Complaint on an Individual

Service shall always be attempted in the following order. If personal service
(Method #1) cannot be made, proceed to service upon an individual residing
at the address of suitable age and discretion (Method #2). If service cannot be
made by Method #1 or #2, proceed to Method #3. After service has been
effected, the Deputy U.S. Marshal (“DUSM”) must complete and file the
USM-285 form with the U.S. District Court Clerk.

Method 1: Deliver a copy of the summons and complaint to the individual
personally. [When service is by this method, the summons and complaint
must be given to the individual personally by the DUSM. If service was
effected by this method, the DUSM should check the box on the USM-285
form indicating that he/she has “personally served” the individual and
complete the date/time section.]

Method 2: Leave a copy of the summons and complaint at the individual’s
dwelling with someone of suitable age and discretion who resides there.
[When service is made by this method, the DUSM must make a
determination that the person with whom the summons/complaint is left
actually resides at the dwelling and is of sufficient age and relationship to the
intended recipient to accept the packet on behalf of the intended recipient.
There is no bright-line rule for this determination, but the DUSM should
confirm the person’s age and residence (by asking for identification,
preferably, or by general inquiry) and relationship to the intended recipient.
If service was effected by this method, the DUSM should check the boxes on
the USM-285 form indicating that he/she “personally served” the individual
and “executed as shown in “Remarks.” The DUSM should fill in the name of
individual served and check the box indicating that the packet was left with a
“person of suitable age and discretion then residing in defendant’s usual
place of abode” and complete the date/time section. In the “REMARKS”
section, the DUSM should describe the age and relationship of the person
accepting service. For example, “Summons/Complaint left with [NAME] who
identified him/herself as the [RELATIONSHIP] of [NAME OF INTENDED
RECIPIENT] and provided identification showing he/she resides at the above
address.”]
    USDC IN/ND case 2:20-cv-00074 document 1-6 filed 02/20/20 page 4 of 4




Method 3: Leave a copy of the summons and complaint at the individual’s
dwelling and follow up by sending a copy of the summons only by first class
mail to the individual at the address. [The summons and complaint should be
affixed to the door or otherwise left between the front door and storm door,
where present. If service was effected by this method, the DUSM should
check the box on the USM-285 form indicating that he/she “executed as
shown in ‘Remarks’” and complete the date/time section. In the “REMARKS”
section, the DUSM should state, “Service was made pursuant to Fed. R. Civ.
P. 4(e)(1) and Indiana Rule 4.1(A)(3) by leaving a copy of the summons and
complaint at [ADDRESS] and sending by first class mail a copy of the
summons and complaint to [NAME] at [ADDRESS].”



If you have any questions, please contact AUSA Sharon Jefferson at
219-937-5681.


